1IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


AMMAR AL BALUCHI                          )
    Plaintiff,                            )                Civ. No. 08-CV-2083 (PLF)
                                          )
       v.                                 )
                                          )
LLOYD J. AUSTIN III,                      )
Secretary of Defense, et al.,             )
                                          )
       Respondents/Defendants.            )
__________________________________________)

                                          ORDER

       Upon consideration of Petitioner’s Unopposed Extension of Time, it is hereby

ORDERED that Petitioner’s Unopposed Extension of Time is GRANTED. Petitioner shall file

his reply on or before May 27, 2022.



       IT IS SO ORDERED, this 5th day of May, 2022.

                                                           Digitally signed by Paul L.
                                                           Friedman
                                                           Date: 2022.05.05 09:20:08
                                           __________________________
                                                           -04'00'
                                           PAUL L. FRIEDMAN
                                           United States District Judge